             Case 1:10-cr-00197-CM Document 590 Filed 03/25/21 Page 1 of 1




Probation Fann No . 35                                  Report and Order Terminating Probation /
(I   192 )                                                                    Supervised Release
                                                                Prior to Original Expiration Date

                                    UNITED STA TES DISTRICT COUR't USDC SONY
                                                for the            DOCUMENT
                                   SOUTHERN DISTRICT OF NEW YORK
                                                                                ELECTRONICALLY FILED         I




             UNITED STATES OF AMERICA                                       L
                                                                                DOC#:            ~   I
                                                                                ~ AfE FILED: 3 :S~-'Jo;}-1
                                                                                                             ·I
                                                                                                             i

                              V.                    Docket No. 10 CR 197-11 (CM) ·

                         Jorge Centeno


On January 29, 2018, the above-named individual was placed on Supervised Release for a period
of five (5) years. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Jorge Centeno be discharged
from Supervised Release.


                                                          Respectfully submitted,


                                                   by        ~
                                                          Marcela L. Bravo
                                                          U.S . Probation Officer Specialist




                                         ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Supervised Release
and that the proceedings in the case be terminated .

              Date thi s   if~            day of   /4                                    ,20   ciJ_ .


                                                          Honorable Colleen McMahon
                                                          Chief U.S. District Judge
